ACCEPTED
                                                                                       03-15-00022-CV
                                                                                              4191421
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 2/18/2015 11:30:48 AM
                                                                                      JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-15-00022-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS         AUSTIN, TEXAS
                                                   2/18/2015 11:30:48 AM
                    FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                                                            Clerk

                              AT AUSTIN, TEXAS



                   BEACON HILL STAFFING GROUP LLC,
                               Appellant,

                                        v.

                                 KFORCE INC,
                                   Appellee


                 On appeal from Cause No. D-1-GN-14-004781
                In the 98th District Court of Travis County, Texas
                     Honorable Gisela Triana, Judge Presiding


                       FIRST UNOPPOSED MOTION
                      TO EXTEND DEADLINE TO FILE
                          APPELLANT’S BRIEF


TO THE HONORABLE SEVENTH COURT OF APPEALS:

      Comes now, the Appellant Beacon Hill Staffing Group LLC (“Appellant”),

and pursuant to Texas Rules of Appellate Procedure 10.5 and 38.6, files this Motion




                                      Page 1
to extend time to file its Brief. In support of this Motion and in support thereof

shows the Court the following:

      1.     This is an accelerated appeal from a temporary injunction. The current

deadline for Appellant to file its Brief is February 24, 2015. The Court may extend

this filing deadline pursuant to TEX. R. APP. P. 38.6(d).

      2.     Appellee seeks a 24-day extension to file its Brief, to March 20, 2015.

      3.     Currently pending in the trial court are two motions to modify the

temporary injunction (one agreed and one not), which address many if not all of the

issues to be addressed in this appeal. The parties are awaiting a ruling from the trial

court on these motions. If the motions are granted, the appeal (or large portions of it)

would become moot.

      4.     Furthermore, the two parties to this appeal are in ongoing litigation in a

case pending in the United States District Court for the Eastern District of Missouri

Eastern Division styled Kforce Inc. v. Beacon Hill Staffing Group, LLC and Gary

Hahn, Cause No. 4:14-cv-01880-CDP.           The parties are in ongoing discussions

regarding resolution of the claims in both the Texas and the Missouri case.

Mediation is scheduled in the Missouri case for March 3, 2015. It is possible that this

appeal will be affected by the mediation in the Missouri case.

      5.     The requested extension of time will all the parties time to discuss

possible resolution of this case and will permit Appellant to better brief the Court on
                                         Page 2
the matters involved in this appeal, and the same is not being requested for the

purposes of delay, but for good cause.

         6.    Appellant has not previously requested any extensions of time to file its

Brief.

         7.    Counsel for Appellant, Martin A. Rodriguez has stated that he does not

oppose this Motion.

                                         Prayer

         For the reasons stated, Appellant requests that the Court extend the deadline to

file its Brief for 24 days from February 24, 2015, to March 20, 2015.

                                          Respectfully submitted,

                                          Rick L. Lambert
                                          State Bar No. 11844725
                                          Jennie C. Knapp
                                          State Bar No. 24069350
                                          Jennie.Knapp@uwlaw.com
                                          UNDERWOOD LAW FIRM, P.C.
                                          P. O. Box 9158
                                          Amarillo, Texas 79105-9158
                                          P: (806) 376-5613
                                          F: (806) 379-0316

                                          By:       /s/ Jennie C. Knapp
                                                   Jennie C. Knapp

                                          ATTORNEYS FOR APPELLANT




                                          Page 3
                          CERTIFICATE OF CONFERENCE

       As evidenced by my signature below, I received confirmation from counsel
for Appelle, Martin A. Rodriguez, on February 18, 2015, that he does not oppose
the relief requested in this Motion.


                                       /s/ Jennie C. Knapp
                                         Jennie C. Knapp



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of First Unopposed Motion to
Extend Deadline to File Appellant’s Brief has been sent to the following counsel of
record in accordance with Rule 9.5(e) of the Texas Rules of Appellate Procedure
by email and fax on this 18th day of February, 2015:

      Counsel for Appellees:

      Bruce A. Griggs
      Bruce.griggs@ogletreedeakins.com
      Martin A. Rodriguez
      Martin.rodriguez@ogletreedeakins.com
      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
      301 Congress Avenue, Suite 1150
      Austin, Texas 78701

                                       /s/ Jennie C. Knapp
                                      Jennie C. Knapp




                                      Page 4